Exhibit 10.2
CONSULTING SERVICES AGREEMENT
     American Express Company (“Amex”), a New York corporation having offices at
American Express Tower, World Financial Center, 200 Vesey Street, New York, New
York 10285, and Theodore J. Leonsis, an individual with an address at [Redacted]
(“Mr. Leonsis”), hereby enter into this consulting services agreement
(“Agreement”) effective as of the commencement of the Term set forth in 2(a)
below (the “Effective Date”).
     1. The Services and Payment Terms. Amex is retaining Mr. Leonsis as Special
Adviser to Amex to perform the services set forth in the attached Schedule 1
(the “Services”). Amex agrees to pay Mr. Leonsis as set forth in the attached
Schedule 2.
     2. Term and Termination.
          (a) The term of this Agreement shall begin on July 19, 2010 and will
terminate on the end of the business day on July 18, 2011, unless terminated
earlier as set forth below (the “Term”).
          (b) In the event that Amex commits a material breach or default under
this Agreement that is not remedied within thirty (30) days after Mr. Leonsis
has given Amex written notice thereof, Mr. Leonsis can immediately terminate
this Agreement.
          (c) Either party may terminate this Agreement at any time and for any
reason upon thirty (30) days written notice to the other party.
          (d) Mr. Leonsis understands that the early termination of this
Agreement will nullify Amex’s liability with respect to payment for services
beyond the prorated amount due for any Services satisfactorily rendered to the
date of termination.
     3. Amex Contact. Amex designates Kenneth Chenault or his designee as its
primary contact for Mr. Leonsis.
     4. Independent Contractor Status and Authority.
          (a) Mr. Leonsis agrees that (i) he is an independent contractor and
not an employee of Amex and will not represent himself as such for any purpose
including, but not limited to, tax purposes and (ii) he is not entitled to
treatment as an Amex employee, including eligibility for any Amex employee
benefits. Since Mr. Leonsis is not an employee of Amex, he agrees that he shall
be liable for all taxes and withholdings applicable to the payment of fees and
compensation for the Services hereunder.
          (b) Mr. Leonsis assumes full responsibility for his own activities and
is free to establish methods and hours of work, free from the direction and
control of Amex (consistent with accomplishing the Services), and to carry out
activities as he sees fit. Mr. Leonsis agrees that he does not have any
authority in his capacity as Special Adviser hereunder to make commitments or
enter into contracts on behalf of, bind or otherwise obligate Amex in any manner
whatsoever.
     5. Intellectual Property/Ownership. (a) All Inventions (as defined below)
and documentation, prototypes, models and the like relating thereto, and all
customer lists, databases, reports, analyses and sales and marketing materials
prepared for Amex or developed as a result of the Services performed by
Mr. Leonsis pursuant to this Agreement (the “Materials”) shall be deemed to be
works made for hire and in the course of the Services rendered and shall belong
exclusively to Amex, with Amex having the sole right to obtain, hold and renew
in its own name, all

 



--------------------------------------------------------------------------------



 



patents, copyrights or other appropriate protection. To the extent that any
Materials may not be deemed works made for hire, Mr. Leonsis hereby irrevocably
assigns to Amex all his right, title and interest therein. Mr. Leonsis shall
give Amex and/or any Amex designee all reasonable assistance and shall execute
all documents necessary to assist and/or enable Amex to perfect, preserve,
register and/or record its rights in any Materials and this obligation shall
survive the termination of this Agreement. Mr. Leonsis shall immediately upon
the termination, cancellation or expiration of this Agreement turn over to Amex
all Materials together with any Amex documents or other items furnished to
Mr. Leonsis during the performance of the Services and all copies thereof.
     (b) Upon Amex’s request, Mr. Leonsis agrees to review with Amex each
inventive concept conceived or first reduced to practice, either solely by
Mr. Leonsis or jointly by Mr. Leonsis and Amex (including employees and agents
of Amex and its subsidiaries and affiliates), as a result of performance of the
Services for the purpose of identifying and disclosing in writing those
inventive concepts that could potentially be protected by a patent, trademark,
copyright or other intellectual property right (“Invention”). As to each
Invention, Mr. Leonsis agrees to specifically point out the features or concepts
that he believes to be new or different.
     6. Confidential Information/Trade Secrets.
     (a) Mr. Leonsis shall execute the Confidentiality and Non-Disclosure
Agreement attached hereto as Exhibit A prior to performing any Services
hereunder and shall provide a copy of that signed Confidentiality and
Non-Disclosure Agreement to Amex within 5 days of the Effective Date.
     (b) Mr. Leonsis acknowledges and agrees that, in the event of a breach or
threatened breach of any of the foregoing provisions of this Section 6 or the
terms of Exhibit A, Amex will have no adequate remedy in damages and,
accordingly, shall be entitled to an injunction against such breach or
threatened breach; provided, however, that no specification of a particular
legal or equitable remedy shall be construed as a waiver, prohibition or
limitation of any legal or equitable remedies in the event of a breach hereof.
     7. Exclusivity/Full Disclosure.
     (a) During the Term of this Agreement and for a period of twelve
(12) months thereafter, Mr. Leonsis shall not, without the prior written consent
of Amex, directly or indirectly engage in any business activities on behalf of,
launch or operate, or provide advisory services to, or become employed by in any
capacity, or become an officer, director, agent, consultant, contractor,
shareholder, member or partner of or lender to, or hold an interest in: (i) any
Entity that engages in a business activity that competes with a business
activity in which Amex is engaged; or (ii) any Entity engaged in a business
activity in which Amex is, at the time of the termination of this Agreement, to
Mr. Leonsis’ knowledge, after reasonable inquiry, considering engaging and about
which Mr. Leonsis has provided direct consultation or advice in the performance
of his Services hereunder. The restrictions set forth in this clause (a) do not
apply to: i) passive ownership of less than 5.0% of the stock or other equity
interests in an Entity for which Mr. Leonsis does not serve as an officer,
director, employee or consultant or to which Mr. Leonsis does not provide
advisory services; ii) an Entity that derives less than 5% of its aggregate net
revenues from a business activity that competes with a business activity in
which Amex is engaged or in which Amex is considering engaging, provided that
Mr. Leonsis does not provide any advisory, consulting or other services in any
capacity to any such Entity with respect to any initiatives, strategies or
subjects about which Mr. Leonsis advises or consults with Amex pursuant to this
Agreement; or iii) Mr. Leonsis’ existing investments in the Entities that are
set forth on the attached Schedule 3. Aggregate net revenues shall be determined
by reference to the last

2



--------------------------------------------------------------------------------



 



calendar year immediately preceding the acquisition or investment by Mr. Leonsis
in such restricted business or activity. The parties agree that business
activities conducted by an Entity in which Amex has made an investment are
considered for purposes of this Section 7 to be business activities conducted by
Amex. Upon Mr. Leonsis’ request at any time after termination of this Agreement,
should Mr. Leonsis desire to undertake an activity or make an investment that
would be restricted by this Section 7(a) as a result of business activities
conducted by an Entity in which Amex has made an investment, Amex shall promptly
make a case by case determination whether to waive the restrictions of this
Section 7(a) with respect to Mr. Leonsis’ proposed activity or investment.
     (b) Amex retains the right to retain other persons or entities to perform
services, including but not limited to, services similar to the Services, or to
conduct such activities itself. Mr. Leonsis shall not hire or solicit the
employment of any Amex personnel (including personnel of Amex affiliates or
subsidiaries) during the Term of this Agreement and for a period of twelve (12)
months thereafter.
     (c) Mr. Leonsis agrees to promptly provide to Amex through its Corporate
Secretary written disclosure of any material personal interest in the subject
matter of the Services, including in particular any conflicts of interest or, to
Mr. Leonsis’ knowledge after due inquiry, potential conflicts of interest, as
such interests may arise or become apparent from time to time, unless he has
previously informed Amex’s Corporate Secretary of such interests pursuant to
this Agreement or otherwise.
     (d) Mr. Leonsis agrees that the obligations in this Section 7 shall survive
the termination of this Agreement by either party, are necessary and reasonable
in order to protect Amex’s legitimate business interests, and agrees that
monetary damages might be inadequate to compensate Amex for any breach of any
covenant set forth in this Section 7. Accordingly, Mr. Leonsis agrees and
acknowledges that any such violation might cause irreparable injury and that, in
addition to any other remedies that may be available, in law, in equity or
otherwise, Amex shall be entitled to obtain injunctive relief against a breach
or the threatened breach of this Section 7. Mr. Leonsis further agrees that if
any provision of this Section 7 is determined by a court of competent
jurisdiction to be unenforceable in the manner set forth in this Agreement, such
provision shall be enforceable to the maximum extent possible under applicable
law and such court shall reform such provision to make it enforceable.
     (e) For purposes of this Section 7, (i) “Amex” shall mean Amex and its
subsidiaries and affiliates; and (ii) the term “Entity” or “Entities” shall mean
any corporation, partnership, association, joint venture, trust, government,
governmental agency or authority, person or other organization or entity.
     8. Liability. Mr. Leonsis shall be liable for and shall indemnify and hold
Amex harmless from and against any and all liabilities, losses, taxes,
withholdings, claims, demands, actions, judgments, costs and expenses, including
but not limited to attorneys’ fees, arising out of or resulting from the
negligent acts or omissions of Mr. Leonsis in providing the Services under this
Agreement. Amex shall be liable for and shall indemnify and hold Mr. Leonsis
harmless from and against any and all liabilities, losses, claims, demands,
actions, judgments, costs and expenses, including but not limited to attorneys’
fees, arising out of or resulting from the negligent acts or omissions of Amex,
its employees or officers. NOTWITHSTANDING THE FOREGOING, NEITHER PARTY WILL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH OR OTHERWISE ARISING OUT OF THIS AGREEMENT.

3



--------------------------------------------------------------------------------



 



     9. Publicity. Mr. Leonsis shall not use Amex’s name, logo, trademarks or
service marks in any advertising, publicity releases, client listing or any
other materials without Amex’s prior written approval.
     10. Assignment. Mr. Leonsis shall not assign this Agreement or otherwise
transfer, subcontract or delegate any of his rights and/or obligations hereunder
without Amex’s prior written consent and any attempt to do so will be void.
     11. Notices. Any notice or other communication required or which may be
given hereunder will be in writing and either delivered personally or mailed, by
certified or registered mail, postage prepaid, or sent via facsimile, and will
be deemed given when so delivered personally or if sent via facsimile, to a
facsimile number designated by each party with receipt thereof confirmed
electronically, or if mailed, 72 hours after the time of mailing, as follows:
If to Mr. Leonsis:
Mr. Theodore J. Leonsis
[Redacted]


     
If to Amex:
  With a copy to:
American Express Company
  American Express Company
3 World Financial Center
  3 World Financial Center
200 Vesey Street
  200 Vesey Street
New York, NY 10285-5100
  New York, NY 10285-4900
Facsimile: (212) 640-0135
  Facsimile: (212) 640-0388
Attn: Gilbert Ahye
  Attn: Jason K. Brown

Either party may change the persons and addresses to which notices or other
communications are to be sent to it by giving written notice of any such change
in the manner provided herein for giving notice.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements
negotiated, executed and performed entirely within the State of New York.
     13. Warranties. Mr. Leonsis warrants that: (i) the Services shall be
performed by Theodore J. Leonsis; (ii) Mr. Leonsis will comply with all
applicable federal, state and local laws and regulations in the performance of
the Services; (iii) the performance of any Services by Mr. Leonsis does not and
will not infringe upon or violate the rights of any third party (including,
without limitation, the rights to any prints, photographs, drawings or other
works of intellectual property) and, subject to Section 5, Amex shall receive
free and clear title to all Materials; (iv) subject to Section 5, Amex shall
have the right to use for its own purposes, any Materials and information
provided to or otherwise obtained by Amex as a result of this Agreement, without
restriction, liability or obligation.
     14. Role as Director. Mr. Leonsis agrees to comply with the Code of
Business Conduct for Members of the Board of Directors of American Express
Company for as long as he serves a member of the American Express Company Board
of Directors. The rights and obligations of and restrictions applicable to
Mr. Leonsis hereunder are in addition to and not in lieu of the rights,
obligations and restrictions applicable to Mr. Leonsis as a member of the
American Express Company Board of Directors, including but not limited to:
(i) the obligations and restrictions applicable under such Code of Business
Conduct; and (ii) fiduciary duties under New York law.

4



--------------------------------------------------------------------------------



 



     15. General.
          (a) No amendments or modifications shall be binding upon either party
unless made in writing and signed by both parties.
          (b) This Agreement, together with the attached Schedules and Exhibits,
which are incorporated herein by this reference, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all previous agreements, understandings, and negotiations between the
parties regarding the subject matter hereof; except however, the obligations of
Mr. Leonsis and the restrictions applicable to Mr. Leonsis contained herein are
in addition to and not in lieu of those contained in the Agreement and Plan of
Merger, dated as of November 17, 2009, by and among Amex, Liberty Acquisition I
Corp., Revolution Money Inc., the Company Securityholders named therein, certain
other individuals identified therein and Shareholder Representative Services
LLC, including any and all Exhibits, Annexes, Schedules, Documents and
Agreements thereto, as amended by that certain Amendment No. 1 to Agreement and
Plan of Merger (the “Amendment”), dated as of January 2010, by and among Amex,
Revolution Money Inc. and Shareholder Representative Services LLC (collectively,
the “Merger Agreement”), and nothing herein shall supersede any provision of the
Merger Agreement which shall remain in full force and effect.
          (c) In the event any one or more of the provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired and shall remain
enforceable, and the invalid, illegal or unenforceable provision shall be
replaced by the provision which, being valid, legal and enforceable, comes
closest to the intention of the parties underlying the invalid, illegal, or
unenforceable provision.
          (d) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
          (e) The section headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.
          (f) Mr. Leonsis understands and agrees that the commencement of the
Services may occur only upon the successful completion of a background
investigation by a reputable and experienced third-party vendor selected by Amex
and Amex’s satisfaction as to the contents thereof, and Mr. Leonsis agrees to
execute any and all documentation necessary for Amex to have such background
investigation conducted.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date noted below.

                                  AMERICAN EXPRESS COMPANY   THEODORE J. LEONSIS
 
                               
By:
  /s/ Kenneth I. Chenault   By:   /s/ Theodore J. Leonsis                      
               
 
  Name:   Kenneth I. Chenault       Name:   Theodore J. Leonsis            
 
  Title:   Chairman and Chief Executive Officer                        

5



--------------------------------------------------------------------------------



 



Date: July 19, 2010   Date: July 19, 2010

6



--------------------------------------------------------------------------------



 



Schedule 1
THE SERVICES
Theodore J. Leonsis shall provide the following services to Amex hereunder:

1.   Consulting and advising Ken Chenault, and/or his designee(s), regarding
digital, on-line and mobile payments, developments, opportunities and
strategies;   2.   Consulting and advising Ken Chenault, and/or his designee(s),
regarding the Revolution Money business, opportunities and strategies; and   3.
  Participating in discussions and negotiations of Amex regarding strategic
initiatives, technologies developments and potential transactions, as directed
by Ken Chenault.

Theodore J. Leonsis will be expected to devote a significant amount of time per
month providing the Services. All Services performed pursuant to this Agreement
for which Amex is being charged a fee must be provided personally by Theodore J.
Leonsis.
Schedule 2
PAYMENT TERMS
For performance of the Services during the Term, Amex agrees to pay Mr. Leonsis
$83,333.33 per month. To receive payment, Mr. Leonsis must submit a monthly
invoice to the office of L. Kevin Cox. Payment shall be due 30 days upon invoice
to Amex.
In addition, Amex agrees to reimburse Mr. Leonsis for reasonable and customary
expenses (“Expenses”) actually incurred in providing the Services. Mr. Leonsis’s
Expenses will be considered reasonable if they are in accordance with the
American Express Travel and Expense policy, as in effect from time to time, a
copy of which will be provided to Mr. Leonsis upon request. All Expenses must be
supported by proper documentation.
Schedule 3

     
Agape Partners Multimedia, LLC
  Mobile Posse
Algentis
  Monumental Sports & Entertainment
Beacon Capital Strategies
  ObjectVideo
Bridgevine
  Mevio (formerly PodShow)
Clearspring
  Qloud/Buzznet
ePals, Inc.
  SnagFilms
GridPoint
  SB Nation (formerly SportsBlogs Nation)
Groupon
  Shaman II (Zedge)
Kick Films, LLc
  TidalTV
LaunchBox Digital
  Triporati
Mahalo
   
MediaBank
   

7



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT
I, Theodore J. Leonsis, will be providing consulting and advisory services
(“Services”) to American Express Company (“Amex”) pursuant to a Consulting
Services Agreement. In consideration of Amex, its subsidiaries and/or affiliates
(“Amex Entities”) providing me with access to certain of its information,
documents and or/data, I agree voluntarily to enter into this Confidentiality
and Non-Disclosure Agreement.
In connection with my performance of the Services, I will be provided with
certain confidential and/or proprietary information, both verbally and in
written and/or electronic form (“Confidential Information”) of the Amex
Entities. Confidential Information includes, but is not limited to, any
information relating to organizational structure, personnel data, marketing
philosophy and objectives, project plans, strategy and vision statements,
business initiatives, system design, methodologies, processes, competitive
advantages and disadvantages, financial results, audit reports and materials
related to same, systems, operations, technology, customer lists, product
development, advertising or sales programs and any other information which would
give Amex an opportunity to obtain an advantage over its competitors or which
Amex is ethically obligated to protect from unauthorized sources. Information
shall not be deemed confidential to the extent, but only to the extent, that I
can demonstrate: (i) it was independently developed by me without any use of the
Confidential Information or by my employees or other agents (or independent
contractors hired by me) who have not been exposed to the Confidential
Information; (ii) becomes known to me, without restriction, from a source other
than the Amex Entities that had no duty of confidentiality, to my knowledge, to
the Amex Entities with respect to this information; (iii) was in the public
domain at the time it was disclosed or becomes in the public domain through no
act or omission of mine; or (iv) was rightfully known to me without restriction,
at the time of disclosure.
I recognize that Amex desires to protect its investments in Confidential
Information and therefore requires that I agree to safeguard all Confidential
Information and not to reveal Confidential Information of the Amex Entities to
any third party unless agreed to in writing in advance by Amex or unless that
person has signed a confidentiality agreement in a form acceptable to Amex. This
would include any documents prepared by me and derived from or containing, in
whole or in part, Confidential Information. At the conclusion of the performance
of the Services, I agree to promptly return to Amex all Confidential Information
and all copies thereof.
In the event that I am requested by a governmental authority or self-regulatory
organization or am required by legal process to disclose any Confidential
Information, it shall not be a breach of this Confidentiality and Non-Disclosure
Agreement to disclose the Confidential Information provided that: (i) to the
extent permitted, I give prompt notice of any proposed disclosure to Amex
sufficiently prior to permit Amex to seek protective order or other appropriate
relief; (ii) to the extent permitted, I will cooperate with Amex’s efforts to
maintain the confidentiality of the Confidential Information; and (iii) in the
event that such a protective order is not obtained, I disclose only that portion
of the Confidential Information which my counsel advises is so requested by a
governmental authority or self-regulatory organization or I am legally required
to disclose. Notwithstanding the foregoing, Confidential Information disclosed
pursuant to this paragraph shall remain and be treated as confidential for any
and all other purposes.
I UNDERSTAND THAT ALL CONFIDENTIAL INFORMATION IS PROVIDED “AS IS”. AMEX MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING THE
ACCURACY, COMPLETENESS, NON INFRINGEMENT OR USEFULNESS OF ANY CONFIDENTIAL
INFORMATION. Nothing in this Confidentiality and Non-Disclosure Agreement is
intended to or shall grant any rights to me under any patents, mask work or
copyright, and this Confidentiality and Non-Disclosure Agreement shall not grant
to me any rights in or to Confidential Information.
I agree that the obligations hereunder are necessary and reasonable in order to
protect the Amex Entities their businesses, and expressly agree that monetary
damages might be inadequate to compensate Amex for any breach of any covenant or
agreement set forth herein. Accordingly, I agree and acknowledge that any such
violation might cause irreparable injury and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, Amex shall be
entitled to obtain injunctive relief against the threatened breach of this
Confidentiality and Non-Disclosure Agreement or the continuation of any such
breach.
THIS CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.
I understand and agree that this Confidentiality and Non-Disclosure Agreement,
along with the Consulting Services Agreement to which this Confidentiality and
Non-Disclosure Agreement is an Exhibit, contains the entire agreement regarding
the subject matter hereof in connection with the Services that I will be
providing to Amex, and also acknowledge and agree that the restrictions herein
are in addition to and not in lieu of any restrictions contained in the
Agreement and Plan of Merger, dated as of November 17, 2009, by and among Amex,
Liberty Acquisition I Corp., Revolution Money Inc..

 



--------------------------------------------------------------------------------



 



the Company Security holders named therein, certain other individuals identified
therein and Shareholder Representative Services LLC, as amended by that certain
Amendment No. 1 to Agreement and Plan of Merger, dated as of January 2010, by
and among Amex, Revolution Money Inc. and Shareholder Representative Services
LLC , including any and all Exhibits, Annexes, Schedules, Documents and
Agreements thereto, including but not limited to the Non-Disclosure Agreement,
dated November 17, 2009, between Theodore J. Leonsis Theodore J. Leonsis
Revocable Trust and Revolution Money Inc., (collectively, the “Merger
Agreement”), and nothing herein shall supersede or modify any provision of that
Merger Agreement which shall remain in full force and effect. Any failure to
enforce any provision of this Confidentiality and Non-Disclosure Agreement shall
not constitute a waiver thereof or of any other provision hereof. This
Confidentiality and Non-Disclosure Agreement may not be amended, nor any
obligation waived, except by a writing signed by both parties hereto. It is the
desire and intent of the parties that the provisions of this Confidentiality and
Non-Disclosure Agreement be enforced to the fullest extent permissible under
applicable law. If any provision of this Confidentiality and Non-Disclosure
Agreement is found in any jurisdiction to be invalid, illegal or unenforceable,
such provision as to such jurisdiction shall be ineffective and the remaining
provisions shall remain in full force and effect.
By:                                         
Name: Theodore J. Leonsis
Date:                                         

 